Citation Nr: 1730802	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder status post arthroscopic repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2007 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied an increased rating for the issue on appeal. Jurisdiction has been subsequently transferred to the RO in Indianapolis, Indiana. 

In February 2015, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran is right hand dominant; therefore, his left shoulder is his minor upper extremity.

2. Throughout the appeal period, the Veteran's left shoulder disability has been manifested by pain without limitation of arm or shoulder motion at shoulder level or below or ankylosis. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left shoulder status post arthroscopic repair have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5024 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated November 2014. The Veteran has not alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.


II. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10 (2016). 

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The United States Court of Appeals for Veterans' Claims (the Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016). Johnson v. Brown, 9 Vet. App. 7 (1996). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between joint motion pain as opposed to pain that actually places additional limitation of the particular range of motion.

Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016).

Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id. The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2016). In this case, the evidence (e.g., VA examination of November 2014) shows that the Veteran is right-handed. Consequently, for rating purposes, the left shoulder is the minor upper extremity.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40. The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

 Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left shoulder disability is rated as 10 percent disabling pursuant to Diagnostic Code 5201-5024. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R.§ 4.27 (2016). The Veteran contends that his disability warrants a higher rating, and as evidence for a higher rating he contends that his left shoulder has instability and pain upon attempting to lift, carry, push, or pull. He also contends that he is unable to raise his left arm above his head.  

Under DC 5201, limited motion to shoulder level is rated 20 percent disabling for both the major and minor extremities; midway between side and shoulder level is rated at 20 percent for the minor extremity; and, to 25 degrees from the side is a 30 percent rating for the minor extremity. 38 C.F.R. § 4.71a, DC 5201.

Normal flexion of the shoulder is from 0 to 180 degrees, and normal abduction is 0 to 180 degrees. 38 C.F.R. § 4.71a , Plate I. Normal external rotation of the shoulder is from 0 to 90 degrees and normal internal rotation is 0 to 90 degrees.

DC 5024 provides that the diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative. 38 C.F.R. § 4.71a, DC 5024.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent. C.F.R. § 4.71a, DC 5003.

Service treatment records show the Veteran complaining of left shoulder pain after an in-service left shoulder labrum tear. The Veteran underwent two arthroscopic repair surgeries for his left shoulder in August 2009 and in February 2011. 

VA treatment records dated April 2012 to June 2012 and February 2014 to October 2014 record the Veteran's consistent reports of intermittent left shoulder pain but give no further detail concerning his functional loss or loss of range of motion. A February 2014 treatment note records the left shoulder as having no point tenderness with normal range of motion.

A March 2010 VA examination reflects the Veteran reporting daily left shoulder pain worsening with overuse, weakness, and stiffness of the left shoulder. The examiner found no reports of swelling, instability, fatigability, lack of endurance, flare up, or episode of dislocation or recurrent subluxation. The examiner found the range of motion was not additionally limited by pain and measured forward flexion with pain at 180 degrees, abduction to 180 degrees with pain beginning at 170 degrees, external rotation to 80 degrees with pain and stiffness beginning at 70 degrees, and internal rotation to 80 degrees with pain and stiffness beginning at 70 degrees. X-rays revealed the left shoulder to be normal. The examiner opined that the left shoulder had mild residual functional impairment. 

The Veteran underwent additional VA examination in June 2012. At that time, he again reported flare-ups of his left shoulder disability with overuse that he treated with exercise and temporary immobilization. Range-of-motion testing revealed flexion and abduction to 110 degrees, with pain beginning at 90 degrees; and no additional limitation or functional loss on repetitive-motion testing. The examiner noted weakened movement, excess fatigability, and atrophy of disuse on the left, as well as pain on movement and palpation and guarding of the left shoulder.  No ankylosis was found. The examiner opined that the Veteran's left shoulder disability limited his ability to engage in physical labor above shoulder level and his ability to lift, pull, push, or carry loads in excess of 15 to 20 pounds, although she noted that his current sedentary work was not significantly impacted. 

A November 2014 VA examination recorded the Veteran's reports of left shoulder tightness, weakness, difficulty lifting heavy weights, and pain with overhead activities. The Veteran also reported functional loss because of pain and weakness. The examiner found the left shoulder had normal range of motion with pain noted on examination. The left shoulder had normal strength with no muscle atrophy, ankylosis, instability, joint condition, loss of head, nonunion, fibrous union, or malunion. The examiner did find pain on internal rotation and weakness during an "empty-can test" indicating rotator cuff injury. X-ray images confirmed left shoulder degenerative or traumatic arthritis. The examiner opined that the Veteran's mild joint arthritis was a consequence of his left shoulder injury and surgeries. Finally, the examiner opined that the Veteran could not perform overhead activities and heavy lifting as a result of his disability. 

Based on a careful review of all of the evidence throughout the appeal period, the Board finds that the Veteran's left shoulder disability warrants no more than the 10 percent evaluation currently assigned under Diagnostic Code 5201-5024. The evidence does not demonstrate a decreased limitation of motion of the left arm near the shoulder level, as both the March 2010 and November 2014 VA examinations reflect the Veteran has a full range of motion, the left shoulder has normal strength, and the shoulder has shown no muscle atrophy. Although the June 2012 examination noted pain beginning at 90 degrees, the Veteran's range of motion was not limited to shoulder level at that time; rather, his range of motion extended to 110 degrees in both flexion and abduction. The Board notes in this connection that the finding of pain on motion, as is the case here, is not tantamount to a finding of limitation of motion as of the point pain begins; to the contrary, there is no indication that the Veteran has experienced actual limitation of motion of the left arm to the shoulder level at any point during the appeal period. Rather, despite his complaints of pain past 90 degrees in June 2012, the Veteran was found to have full range of motion and normal strength at both the March 2010 and November 2014 VA examinations. Further, the Board acknowledges that the medical evidence supports that the Veteran experiences pain on motion and shows objective proof of degenerative or traumatic arthritis. However, as discussed above, no limitation of motion to 90 degrees has been shown at any time during the appeal period. Thus, the Board finds that a 10 percent evaluation is warranted for functional loss and arthritis of the joint. Though the Veteran has reported pain and difficulty with overhead activity and lifting heavy objects, these symptoms do not interfere with his overall range of motion. 

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, clavicle or scapula, the diagnostic codes pertaining to such impairments are not applicable. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2016).

The Board has also considered the Veteran's lay statements and does not dispute his reports of left shoulder pain on use and inability to lift, carry, push, or pull heavy objects or engage in physical labor above his head. Although the Veteran is competent to describe observable symptoms of his left shoulder disability, he is not competent to opine as to the degree of disability, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board further finds that staged ratings are not warranted, as the left shoulder symptomatology has remained relatively stable throughout the appeal, even when resolving reasonable doubt in his favor as discussed above. Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal. See Fenderson v, 12 Vet. App. at 126-27.

Thus, the Veteran's left shoulder disability has not more closely approximated the criteria for a rating in excess of 10 percent at any point in the appeal period. Accordingly, a rating in excess of 10 percent for left shoulder status post arthroscopic repair is not warranted, there is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against a higher rating for the Veteran's left shoulder disability for the entirety of the period on appeal. Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.



ORDER

Entitlement to an initial rating in excess of 10 percent for left shoulder status post arthroscopic repair is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


